Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5. 	Claims 1-8, 10-18 and 20, are rejected under 35 U.S.C. 101 because the claimed invention is
directed to an abstract idea without significantly more.
6. 	In the instant case, claims 1-8 and 10 are directed to a process (i.e., method), claims 11-18 are directed to a machine (i.e., system), and claim 20 is directed to an article (i.e., computer program product). Therefore, these claims fall within the four statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.
7. 	The limitations of independent claim 1, which is representative of dependent claims 11 and 20, have been denoted with letters by the Examiner for easy reference. The judicial exceptions recited in claim 1 are identified in bold below:
[A] 	A computer-implemented method, the method comprising:
[B]	sending, by a server system, a message related to a financial transaction to a user device of a user using a messaging protocol, the message comprising at least one option to receive a response of the message from the user device for connecting with a customer service representative.
[C]	receiving, by the server system, the response of the message from the user device, the response comprising an authentication data.
[D]	verifying, by the server system, the authentication data.
[E]	upon successful verification of the authentication data, electronically extracting, by the server system, at least one context of the message from the response, and
[F]	sending, by the server system, the at least one context to a Customer Service Centre (CSC) server, wherein the CSC server is configured to assign the customer service representative to the user based on the at least one context for an upcoming conversation about the message.
8. 	Limitations B through F under the broadest reasonable interpretation covers steps or functions of certain methods of organizing human activity, specifically managing personal/commercial behavior (e.g., sending, connecting, receiving, verifying, extracting, and assign). For example, the disclosure establishes verifying a user with the received authentication data and the accompanied message used to assign a customer service representative to communicate with a user in a financial transaction, which is a form of commercial and legal activities, fits squarely within the “certain methods of organizing human activity” grouping of abstract ideas. Therefore, limitations B through F recite at least one abstract idea.
Accordingly, claim 1, and by analogy similar to claims 11 and 20, recite at least two abstract ideas and the analysis proceed to Step 2A.2.
9. 	The judicial exception is not integrated into a practical application. In particular,
claims 1, recites the additional elements in bold below:
[A] 	A computer-implemented method, the method comprising:
[B]	sending, by a server system, a message related to a financial transaction to a user device of a user using a messaging protocol, the message comprising at least one option to receive a response of the message from the user device for connecting with a customer service representative.
[C]	receiving, by the server system, the response of the message from the user device, the response comprising an authentication data.
[D]	verifying, by the server system, the authentication data.
[E]	upon successful verification of the authentication data, electronically extracting, by the server system, at least one context of the message from the response, and
[F]	sending, by the server system, the at least one context to a Customer Service Centre (CSC) server, wherein the CSC server is configured to assign the customer service representative to the user based on the at least one context for an upcoming conversation about the message.
[G]	Additionally, independent claim 11 recites “server system, the server system comprising: a communication interface configured to:
[H]	And furthermore, independent claim 20 recites a computer program product comprising at least one non-transitory computer-readable storage medium, the computer-readable storage medium comprising a set of instructions, which, when executed by one or more processors in an electronic device, cause the electronic device to at least:
when the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on a device/computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the  Internet. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through “instructions” performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to “apply it” on a computer. This is not enough to provide an inventive 
concept. Therefore, claims 1, 11 and 20 are not patent eligible.
10.	Dependent claim 2, which is representative of claim 12, further recites wherein the message is sent over a communication network using the messaging protocol, wherein the communication network is one of a cellular network and Internet; This additional recitation only refines the abstract idea further. Under the broadest reasonable interpretation covers steps or functions of certain methods of organizing human activity, specifically a mental process (e.g., communicating the message through cellular network and internet) which establishes a medium for communicating the message, is an abstract idea. The additional element of using a communication network do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. Therefore, the claims 2 and 12 are not patent eligible.
11.	Dependent claims 3 and 4, which are representative of claims 13 and 14, further recite wherein the at least one option to receive the response of the message from the user device for connecting with the customer service representative is receiving the response in a pre-defined text format; further comprising: receiving the response in the pre-defined text format from a registered mobile number of the user; verifying the registered mobile number of the user as the authentication data; and upon successful verification, parsing the response to extract the at least one context. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human (e.g. authenticating a user using his phone number), as this is a form of managing commercial/legal activities of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, claims 3-4 and 13-14 are not patent eligible.
12.	Dependent claims 5 and 6, which are representative of claims 15 and 16, further recite wherein the at least one option to receive the response of the message from the user device for connecting with the customer service representative is receiving the response encrypted using a biometric information; further comprising: verifying the biometric information of the user as the authentication data; upon successful verification, decrypting the encrypted response using the biometric information; and parsing the response to extract the at least one context. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human (e.g. authenticating a user using the biometric  information), as this is a form of personal/commercial activities of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A. Additionally, the function of encrypting and decrypting the response also falls within the abstract idea of a mathematical concept, fits squarely within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claims, recite at least two abstract ideas. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, claims 5-6 and 15-16 are not patent eligible.
13.	Dependent claims 7 and 8, which are representative of claims 17 and 18, further recite wherein the at least one option to receive the response of the message from the user device for connecting with the customer service representative is receiving the response as a multimedia message via an application running on the user device; wherein the multimedia message comprises one or more of a voice data, an image data, a video data and a text data. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human (e.g. having an interface for inputting and displaying data on a mobile device), as this is a form of managing human activities of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, claims 7-8 and 17-18 are not patent eligible.
14.	Dependent claim 9, which is representative of claim 19, recites wherein the at least one context is extracted from at least one of a geo location tag associated with the image data and a payment card number of a payment card associated with a registered mobile number of the user, which further expand on the context recited in claims 7/17 and 8/18. These claims 9 and 19, are 101 eligible because the context is further extracted from at least one of a geo location tag associated with the image data and a payment card number of a payment card, which is an inventive concept that is an improvement in technology of a payment transaction. Accordingly, the Examiner finds that claims 9 and 19 recite a specific limitation that confines the claims to a particular useful application in the field of payment request data during a payment transaction, and therefore claims 9 and 19 are eligible.
15.	Dependent claim 10 recites further comprising: receiving an assignment notification signal about assigning the customer service representative to the user based on the at least one context of the message for the upcoming conversation about the message from the CSC server, wherein the customer service representative is one of a human agent and a chatbot and wherein the upcoming conversation is one of a voice call, a video call and a text chat. Under the broadest reasonable interpretation covers steps or functions that can be reasonably performed by a human (assigning  a customer service representative to the user), as this is a form of managing personal/commercial behavior of “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A. The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
16. 	In summary, the dependent claims considered both individually and as an
ordered combination do not provide meaningful limitations to transform the abstract idea
into a patent eligible application of the abstract idea such that the claims amount to
significantly more than the abstract idea itself. The claims do not recite an improvement
to another technology or technical field, an improvement to the functioning of the
computer itself, or provide meaningful limitations beyond generally linking an abstract
idea to a particular technological environment. Therefore, the claims are rejected under
35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

18.	Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen et al., (US 20170318152 A1). 
19.	Regarding claims 1, 11 and 20, Chen teaches a computer-implemented method, the method comprising:
	sending, by a server system, a message related to a financial transaction to a user device of a user using a messaging protocol, the message comprising at least one option to receive a response of the message from the user device for connecting with a customer service representative (¶ 0008).
	receiving, by the server system, the response of the message from the user device, the response comprising an authentication data (¶ 0008).
	verifying, by the server system, the authentication data (¶ 0008).
	upon successful verification of the authentication data, electronically extracting, by the server system, at least one context of the message(¶ 0129 “...This information can be used by Sorting Logic 520 to assign Customer Service Request 615D to a particular member of Request Pipelines 610. For example , the request may be assigned to a pipeline associated with a Customer Service Agent 620...”  from the response (¶¶ 0127-0130).
	and sending, by the server system, the at least one context to a Customer Service Centre (CSC) server (e.g. Fig. 3 CRM System 120A- Pipeline Logic item 360), wherein the CSC server is configured to assign the customer service representative to the user based on the at least one context for an upcoming conversation about the message (¶¶ 0127-0130). 

20.	Regarding claims 2 and 12, Chen teaches the method as claimed in claim 1, wherein the message is sent over a communication network using the messaging protocol (e.g. SMS), wherein the communication network is one of a cellular network and Internet (e.g. WIFI, cellular network,  ¶¶ 0005, 0039, 0105).

21.	Regarding claims 3 and 13, Chen teaches the method as claimed in claim 2, wherein the at least one option to receive the response of the message from the user device for connecting with the customer service representative is receiving the response in a pre-defined text format (¶¶ 0008, 0039, 0069).

22.	Regarding claims 4 and 14, Chen teaches the method as claimed in claim 3, further comprising:
	receiving the response in the pre-defined text format from a registered mobile number of the user (¶ 0032, “...these data may be used to associate a user's telephone number with an account...” ¶ 0074).
	verifying the registered mobile number of the user as the authentication data (¶¶ 0032, 0074).
	and upon successful verification, parsing the response to extract the at least one context (¶ 0127). 

23.	Regarding claims 5 and 15, Chen teaches the method as claimed in claim 2, wherein the at least one option to receive the response of the message from the user device for connecting with the customer service representative is receiving the response encrypted using a biometric information (¶¶ 0119, 0057,0096). 

24.	Regarding claims 6 and 16, Chen teaches the method as claimed in claim 5, further comprising:
	verifying the biometric information of the user as the authentication data (¶¶ 0057, 0096).
	upon successful verification, decrypting the encrypted response using the biometric information (¶ 0032).
	and parsing the response to extract the at least one context (¶¶ 0034-0035) 

25.	Regarding claims 7 and 17, Chen teaches the method as claimed in claim 2, wherein the at least one option to receive the response of the message from the user device for connecting with the customer service representative is receiving the response as a multimedia message via an application running on the user device (¶¶ 0039, 0058, 0069, 0096) 

26.	Regarding claims 8 and 18, Chen teaches the method as claimed in claim 7, wherein the multimedia message comprises one or more of a voice data, an image data, a video data and a text data (¶¶ 0095-0096). 

27.	Regarding claims 9 and 19, Chen teaches the method as claimed in claim 8, wherein the at least one context is extracted from at least one of a geo location tag associated with the image data and a payment card number of a payment card associated with a registered mobile number of the user (¶¶0032, 0045, 0051, 0061, 0096). 

28.	Regarding claim 10, Chen teaches the method as claimed in claim 1, further comprising:
	receiving an assignment notification signal about assigning the customer service 
representative to the user based on the at least one context of the message for the upcoming conversation about the message from the CSC server, wherein the customer service representative is one of a human agent and a chatbot (¶¶ 0011-0012, 0030) and wherein the upcoming conversation is one of a voice call, a video call and a text chat (¶¶ 0008, 0095) and sending a notification message about assignment of the customer service representative to the user device, the notification message (¶ 0161-0163) comprising a pre-determined time limit for connecting with the customer service representative (¶¶ 0054-0055, 0065). 


Conclusion
29.	The prior art made of record and not relied upon:
1)	(US 20200007493 A1) – Nair et al., Mid-Tier Messaging System - relates to messaging systems and more particular to a mid-tier messaging system that manages message communications between messaging interfaces and message providers.
2)	(US 20200334678 A1) – Dutt et al., Systems and Methods of Real-Time Processing – relates to processing, and, more particularly, systems and methods for real-time transaction processing based on policy statuses.
3)	(US 20200014642 A1) – Sidi et al., Enhanced Customer Interaction Platform for Enterprises – relates to an enhanced customer interaction platform for enterprises.
4)	(US 20170318152 A1) - Chen et al., Communication Channel Enhancement – relates to the field of communications and optionally in the field of customer management.
5)	(US 20180219830 A1) – O’Brien et al., Introducing a New Message Source into an Electronic Message Delivery Environment – relates to the automated processing of electronic messages, e.g. electronic mail messages, and other content in a network-connected computing environment.

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685